Title: From Benjamin Franklin to Peter Collinson, 27 August 1755
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend
Philada. Augt. 27. 1755.
I received your Favours of May 28 and June 1. I believe I have already wrote you, that our Friend Smith is not thought here to be the Author of the Pamphlet you mention: ’Tis generally suppos’d to be the Governor’s (with some help from one or two others) as his Messages are fill’d with the same Sentiments and almost the same Expressions. He is, I think, the rashest and most indiscreet Governor that I have known, and will do more Mischief to the Proprietaries Interest than Good, and make them more Enemies than Friends. He has 1000 little Arts to provoke and irritate the People, but none to gain their Good-will, Esteem or Confidence; without which, Publick Business must go on heavily, or not at all. We are all in Flames, as you will see by the Papers. I have wrote to our Agent, Mr. Partridge, a short, but I believe a clear Account of our late Bill for giving £50,000 refus’d by the Governor because the Proprietary Estate was thereby to be taxed with others. He will show it to you if you desire it, as I have not now time to repeat it. These Obstructions of the General Interest from particular Disputes in the Colonies, show more and more the Necessity of the projected Union, which I hope will be compleated soon; for depend on it, no American War will ever be well carried on without it.
I wrote to you, via New York, a full Account of our shameful Defeat on the Ohio. The General presum’d too much, and was too secure. This the Event proves; but it was my Opinion from the time I saw him and convers’d with him.
I send you herewith one of Evans’s Maps, which please to accept. There is one likewise for our Friend Jackson, to whom I cannot now write.
I enclose a few Experiments made in pursuance of the very ingenious Mr. Canton’s Discoveries. Please to communicate them to him with my Respects.
I do not find that our Assembly have any Inclination to answer the Brief State. They think it below them. Perhaps they slight it too much. The design was to get Quakers out of the Assembly, on this Principle, or at least on this Pretence, That they could not or would not do the Duty of Assembly-men in defending the Country. Great Pains was taken to this Purpose at our last Election, when I was absent in New England, but in vain. If the End was, simply, to get the Country defended by Grants of Money, the Quakers have now shown that they can give and dispose of Money for that purpose as freely as any People. If this does not give Satisfaction, the Pique against them must seem to be personal and private, and not founded on Views for the publick Good. I know the Quakers now think it their Duty, when chosen, to consider themselves as Representatives of the Whole People, and not of their own Sect only; they consider the public Money as raised from and belonging to the whole Publick, and not to their Sect only; and therefore, tho’ they can neither bear Arms themselves, nor compel others to do it, yet very lately, when our Frontier Inhabitants, who are chiefly Presbyterians or Churchmen, thought themselves in Danger, and the Poor among them were unable to provide Arms, and petitioned the House, a Sum was voted for that purpose, and put into the Hands of a Committee to procure and supply them. I have accordingly purchas’d and sent up a considerable Quantity; with the Governor’s Approbation, as to the Disposition; for as he is Captain General we think it our Duty not to arm the People without his Consent, tho’ we are otherwise at Variance with him. To me, it seems that if Quakerism (as to the Matter of Defence) be excluded the House, there is no Necessity to exclude Quakers, who in other respects make good and useful Members. I am supposed to have had a principal Share in prevailing with the House to make their late generous Grants to Braddock and Shirley, and the Bill for giving £50000 and the Governor, with his few Friends are angry with me for disappointing them by that means, of a fresh Accusation against Quakers. A Number of Falshoods are now privately propagated to blast my Character, of which I shall take no Notice ’till they grow bold enough to show their Faces in publick. Those who caress’d me a few Months since, are now endeavouring to defame me every where by every base Art. But it happens that I have the means of my full Defence and their effectual Defeat, in my Power, and shall use those means in due time. Let me know if you learn that any of their Slanders reach England. I abhor these Altercations; and if I did not love the Country and the People, would remove immediately into a more quiet Government, Connecticut, where I am also happy enough to have many Friends.
Have you receiv’d my large Philosophical Pacquet? I do not ask whether you have read it; for it was so big, that I ought not in conscience to expect you will read it in less than a 12 month; when you may possibly have such another.
Please to send the Magazines wanting in the Library, as per the enclos’d List. We are about to bind them up, and should have our Sets compleat. Send us also Johnson’s new English Dictionary.
I enclose you a Bill for £75 Sterling on Account of the Academy. I shall send more per next Ship, with a List of Philosophical Implements to compleat our Apparatus for Natural Philosophy: In the meantime, please to bespeak for us, one of Mr. Smeaton’s new Air Pumps, described in the late Transactions.
Adieu, my dear Friend, and believe me to be, with great Esteem and Affection, Your obliged and most obedient Servant
B Franklin
To Peter Collinson
 Endorsed: answerd October 18[?] Ld. N: Oct: 14